Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1027
                     Lower Tribunal No. F19-16214A
                          ________________


                            David R. Knight,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ellen Sue
Venzer, Judge.

     Debra Kay Cohen, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.

     PER CURIAM.
     Affirmed. United States v. Knights, 534 U.S. 112, 121 (2001);

Johnson v. State, 660 So. 2d 648, 654 (Fla. 1995) (citing Franks v.

Delaware, 438 U.S.154 (1978)).




                                 2